     Case 3:21-cv-00111-MMA-WVG Document 2 Filed 01/22/21 PageID.39 Page 1 of 1



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   DARYL K. WOODS,                                      Case No. 21cv111-MMA (WVG)
11                                      Petitioner,
                                                          ORDER DISMISSING CASE
12   v.                                                   WITHOUT PREJUDICE
13   POLLARD, Warden,
14                                    Respondent.

15         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
16   Habeas Corpus pursuant to 28 U.S.C. § 2254, see Doc. No. 1, but has failed to pay the
17   $5.00 filing fee and has failed to move to proceed in forma pauperis. Because this Court
18   cannot proceed until Petitioner has either paid the $5.00 filing fee or qualified to proceed
19   in forma pauperis, the Court DISMISSES the case without prejudice. See Rule 3(a), 28
20   U.S.C. foll. § 2254. If Petitioner wishes to proceed with this case, he must submit, no
21   later than March 23, 2021, a copy of this Order with the $5.00 fee or with adequate
22   proof of his inability to pay the fee. The Court DIRECTS the Clerk of Court to provide
23   Petitioner with a blank Southern District of California In Forma Pauperis Application
24   together with a copy of this Order.
25         IT IS SO ORDERED.
26   DATE: January 22, 2021                           ______________________________
27                                                    HON. MICHAEL M. ANELLO
28                                                    United States District Judge

                                                      1
                                                                                21cv0111 MMA (WVG)
